IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                                  May 20, 2010 Session

                                    IN RE TYLER M.

                   Appeal from the Juvenile Court for Knox County
                       No. E-8523    Timothy E. Irwin, Judge




                No. E2009-01446-COA-R3-JV - FILED JUNE 25, 2010


At an earlier time, i.e., November 1, 2004, the trial court, inter alia, ordered Pamela M.
(“Mother”) to pay Gregory L. E. (“Father”), the then-custodian of their child, Tyler M. (“the
Child”), a child support arrearage of $7,920 (through October 31, 2004) and prospective
monthly child support of $165 plus $35 to be applied on the arrearage. Over the years that
followed, several petitions were filed, the disposition of which are not germane to the issues
on this appeal. On November 23, 2005, Mother filed a petition for modification based upon
the fact that the Child was then in her custody under an order of the trial court. The trial
court entered an order on February 15, 2006, providing that “current support is terminated
because [Mother] now has custody of the [C]hild.” The record contains a number of
subsequent pleadings and orders that also are not relevant to this appeal. Finally, on January
16, 2009, Mother filed a petition for modification seeking “to terminate all arrearage and
liquidate arrearage to [F]ather.” The trial court entered an order on July 17, 2009,
determining that “the arrearage balance was proper based on the fact that child support
cannot be modified retroactively.” The court did reduce Mother’s monthly arrearage
payment from $50 to $35. Mother appeals and both sides raise issues. We affirm.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court
                            Affirmed; Case Remanded

C HARLES D. S USANO, J R., J., delivered the opinion of the Court, in which D. M ICHAEL
S WINEY and J OHN W. M CC LARTY, JJ., joined.

Pamela M., Memphis, Tennessee, appellant, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; Michael E. Moore, Solicitor General;
and Warren A. Jasper, Senior Counsel, General Civil Division; Nashville, Tennessee, for the
appellee, State ex rel. Gregory L. E.
                                     MEMORANDUM OPINION 1

        The record before us reflects that, with respect to the petition for modification filed
by Mother on January 16, 2009 – the matter now before us on this appeal – there was a
hearing before a referee on March 16, 2009, and a hearing before the trial court on July 13,
2009. The record does not contain a transcript or statement of the evidence of either hearing.
See Tenn. R. App. P. 24(b) and (c). It is the responsibility of the parties to provide us with
a record that will enable us to reach the issues raised by them. See Taylor v. Allstate Ins.
Co., 158 S.W.3d 929, 931 (Tenn. Ct. App. 2004). All of the issues raised by Mother and the
one issue raised by the State, i.e., that the trial court abused its discretion in reducing
Mother’s monthly reduction-of-arrearage payment, are factually-driven issues. We cannot
address any of these issues in the absence of a transcript or statement of the evidence. Id.
In the absence of a record, we “must assume the sufficiency of the evidence to support the
judgment.” Id.(quoting Houston v. Mounger, No. E2002-00779-COA-R3-CV, 2003 WL
22415363 at *2 (Tenn. Ct. App. Oct. 23, 2003)).

       The judgment of the trial court is affirmed.2 Costs on appeal are taxed to the
appellant, Pamela M. Case remanded for collection of costs assessed below.


        1
            Rule 10 of the Rules of the Court of Appeals provides as follows:

                   This Court, with the concurrence of all judges participating in the case, may
                   affirm, reverse or modify the actions of the trial court by memorandum
                   opinion when a formal opinion would have no precedential value. When
                   a case is decided by memorandum opinion it shall be designated
                   “MEMORANDUM OPINION,” shall not be published, and shall not be
                   cited or relied on for any reason in any unrelated case.
        2
            We note in passing that one of Mother’s pleadings in this case recites the following:

                   Pamela [M.], Respondent, was awarded custody of [the Child] by the
                   Fourth Circuit Court for Knox County, Tennessee on December 2, 2005.

                   Gregory [L. E.], father, has a monthly child support obligation to Pamela
                   [M.] in the amount of Two Hundred Seventy-Seven ($277.00) Dollars per
                   month and has failed to make a payment since July 3, 2006.

(Paragraph numbering omitted.) At oral argument, Mother, proceeding pro se, advised us that Father was
in arrears in his support obligation and that he owed her a substantial arrearage. Other than Mother’s
assertions in her pleading and her statements at oral argument, there is nothing before us to substantiate any
of this. By way of dicta, we suggest that it might be worthwhile, and in the interest of justice, for the State
to investigate Mother’s allegations in this regard. Justice may dictate that Wife is entitled to a credit against
her arrearage obligation to Husband in the amount of his child support arrearage to her.

                                                       -2-
      _______________________________
      CHARLES D. SUSANO, JR., JUDGE




-3-